Citation Nr: 0321054	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left knee medial meniscus excision with instability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the right tarsal navicular 
bone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1979.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, in pertinent part, 
denied the veteran's claim for an evaluation in excess of 20 
percent for status post left knee medial meniscus excision 
with traumatic arthritis and continued a noncompensable 
evaluation for the residuals of a fracture of the right 
tarsal navicular bone.  By a decision issued in March 2000, 
the Board remanded those claims for further development.  

By a rating decision issued in August 2001, the RO granted a 
separate evaluation for left knee traumatic arthritis, 
evaluated as 10 percent disabling, effective August 2, 1996, 
in addition to the 20 percent disability evaluation for 
status post left knee medial meniscus excision.  Although 
this rating decision increased by 10 percent the evaluation 
assigned for the veteran's service-connected left knee 
disabilities, the maximum benefit has not been allowed, and 
consideration of an increased evaluation for each of the 
veteran's left knee disabilities remains in controversy.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The claims file 
returns to the Board following remand.

A March 2000 rating decision, which implemented a March 2000 
Board decision, granted entitlement to service connection for 
right knee arthritis.  The record before the Board does not 
reflect that the veteran has disagreed with or appealed any 
aspect of that rating decision, and no aspect of the claim 
for service connection for right knee arthritis is before the 
Board. 

During the pendency of this appeal, the veteran submitted a 
request to reopen a claim of entitlement to service 
connection for a right shoulder disorder and submitted a 
claim for service connection for diabetes mellitus.  Those 
claims were denied by rating decisions issued in November 
2002 and May 2003.  The record before the Board does not 
reflect that the veteran has disagreed with or appealed any 
aspect of either of these determinations, although the period 
allowed for timely appeal has not yet expired.  No issue 
regarding a claim for service connection for diabetes 
mellitus or a claim for service connection for a right 
shoulder disorder is before the Board for appellate 
consideration at this time.


REMAND

The reports of VA examinations conducted in February 1998 and 
in July 2002 do not state the range of extension of the 
veteran's left knee.  The report of VA examination conducted 
in March 2003 states that the veteran has left knee extension 
to "10 degrees out of 10 degrees."  It is not readily 
apparent whether this notation is intended to indicate that 
the veteran has full extension of the left knee to 0 degrees 
or whether the veteran's left knee extension is limited and 
he lacks the final 10 degrees of normal extension.  
Unfortunately, the private and VA outpatient treatment notes 
associated with the record do not include evidence which 
clarifies the meaning of the March 2003 VA examination 
report.  In this regard, the Board notes that the text of a 
treatment note which appears to be dated in October 2001 also 
appears again in a note which appears to be dated in January 
2002.  

The appropriate evaluation for the veteran's left knee 
disabilities, traumatic arthritis and status post meniscus 
excision with instability, cannot be fairly adjudicated in 
the absence of clear evidence as to the veteran's range of 
motion of the left knee, including the range of extension.  
Additional development as necessary to clarify the March 2003 
VA examination report and other clinical evidence is 
required.  

In his July 1979 application for compensation, following his 
June 1979 service separation, the veteran sought service 
connection for right foot pain.  The report of a September 
1979 VA examination report stated that the veteran provided a 
history of fracture of the right tarsal navicular bone, and 
that no service medical records were available for review.  
The examiner entered a diagnosis of "history of fracture, 
right tarsonavicular bone."  The service medical records 
disclosed that the veteran had fractured the right fifth 
metatarsal shaft in service and had been treated with a cast, 
and the December 1979 rating decision discussed that 
evidence, but the disability for which service connection was 
granted was characterized as "[h]istory of fracture, right 
tarsal navicular bone with pes planus, bilaterally and hallux 
valgus with some hammertoe formation," and the RO assigned a 
10 percent initial evaluation for that disability under 
Diagnostic Code 5277.  

By a statement submitted in February 1980, the veteran 
disagreed with the December 1979 rating decision, including 
the initial evaluation assigned under Diagnostic Code 5277.  
The RO issued a statement of the case in February 1980 
addressing each of the assigned initial evaluations.  In May 
1980, the RO proposed to sever the grant of service 
connection for pes planus, bilateral hallux valgus, and 
hammertoe formation, indicating that there was no evidence 
these disorders were incurred or aggravated in service, and 
noting that these disorders were not related to a fracture of 
the right tarso-navicular bone.  The veteran disagreed with 
the proposal to sever service connection and asked that 
service connection for his "left and right knee condition" 
and right shoulder and right ankle be restored.  In September 
1980, the veteran was advised that service connection for 
flat feet, hallux valgus, and hammertoe conditions had been 
severed, and that the "residuals of a fracture of the right 
foot" were 0 percent disabling.  The veteran disagreed.  The 
RO then issued a statement of the case which addressed the 
initial evaluation assigned for left knee disability.

The veteran now seeks an increased evaluation for his 
service-connected right foot disability.  The RO has advised 
him, in the various statements and supplemental statements of 
the case, that there is no evidence of current residuals of a 
fracture of the right talar navicular bone.  The Board 
observes that it is unlikely that the clinical evidence would 
show current residuals of a fracture of the talar navicular 
bone, as there is no clinical evidence that the veteran has 
ever fractured his right talar navicular bone.  The veteran 
apparently believes that he has been granted service 
connection for a fracture of the right foot, fifth 
metatarsal, which he incurred in service; however, the 
statements and supplemental statements of the case do not 
specifically address this injury.

The grant of service connection for the right talar navicular 
bone has been in effect, at a noncompensable evaluation, for 
more than 20 years.  Under governing regulations, the grant 
of service connection cannot be severed, absent a showing of 
fraud by the veteran.  See 38 C.F.R. §§ 3.952, 3.957.  
However, the RO should determine whether that grant of 
service connection may be expanded, based on the discussion 
in the 1979 rating decision, to include the fracture of the 
right fifth metatarsal the veteran actually incurred in 
service, or whether any aspect of the veteran's 1979 claim 
for service connection or the veteran's disagreements with 
the 1979 and 1980 rating decisions subsequent to that 1979 
claim remain pending.  After the RO makes these 
determinations, the veteran should be notified as to what the 
grant of service connection includes, what it does not 
include, and how the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to this determination.  Any necessary development, including 
VA examination, should be conducted.  

Accordingly, the case is remanded for the following actions:

1.  RO should review the description of the 
veteran's service-connected right foot disability, 
including in light of the evidence and record at 
the time of the grant of service connection.  The 
RO should determine whether the service-connected 
disability includes or may be expanded to include 
the fracture of the right foot the veteran actually 
incurred in service, and the RO should determine 
whether any claim or issue raised in the veteran's 
July 1979 application for compensation or in the 
veteran's responses to the rating decisions 
addressing that application remains pending.  

2(a).  The RO should advise the veteran as to what 
injury or disorder(s) the grant of service 
connection for right foot disability includes.  The 
veteran should be advised as to how the provisions 
of the VCAA are applicable to the clarification of 
the characterization of the veteran's right foot 
disability.  The veteran should be advised of the 
types of evidence which might substantiate his 
claim for an increased evaluation for right foot 
disability, including alternate types of evidence 
he may submit. 

(b).  The RO should determine whether, in light of 
the clarification of the characterization of the 
service-connected right foot disability, further 
examination of the right foot is required, and the 
RO should advise the veteran as to whether 
additional examination is required.  

(c).  The RO should advise the veteran of the 
regulations at 38 C.F.R. §§ 3.952, 3.957, and 
should advise the veteran as to how these 
regulations affect the evidence which might 
substantiate the claim for an increased evaluation 
for right foot disability.  The veteran should be 
specifically advised of the period of time in which 
he may timely submit or identify evidence which 
might substantiate his claims.  

(d).  If any action on the veteran's part is 
required to appeal any aspect of the claim for an 
increased evaluation for right foot disability, 
including in relationship to the characterization 
of that disability, the veteran should be so 
advised, including notification as to the period 
allowed for timely substantive appeal and when that 
period would end.  

3.  The veteran's current VA clinical records from 
October 2001 to the present should be obtained.  
The October 2001 and January 2002 treatment notes 
should be reviewed.  If the findings at the time of 
an October 2001 treatment note are duplicated in a 
January 2002 treatment note, a notation that the 
duplicate findings were made on different dates 
should be added.  

The veteran should also be afforded the opportunity 
to identify any private (non-VA) records regarding 
the left knee from October 2001 to the present.  
Any identified records should be requested and 
associated with the claims file.

4.  The RO should request clarification from the 
provider who conducted the March 2003 VA 
examination, if that provider remains available, as 
to the range of extension of the veteran's left 
knee.  The left knee motion should be expressed in 
comparison to the normal range of motion on 
extension as defined in 38 C.F.R. § 4.71, Plate II.  
The March 2003 provider may recall the veteran for 
reexamination, if desired.  The RO should provide 
the examiner with a copy of 38 C.F.R. § 4.71, Plate 
II.  If the provider who conducted the March 2003 
examination is not available, the veteran should be 
afforded examination of the left knee, to include 
description of the range of extension, including as 
compared to the normal range of extension described 
at 38 C.F.R. § 4.71, Plate II. 

5.  After the preceding has been accomplished, the 
RO should conduct any further development as may be 
subsequently deemed necessary, including 
examination of the right foot, if needed.

6.  Thereafter, the veteran's claims for increased 
evaluations should be re-adjudicated.  If any 
decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case, which should contain notice 
of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and 
applicable law and regulations, (including the VCAA 
and its implementing regulations), considered 
pertinent to the issue(s) currently on appeal.  The 
veteran and his representative should be afforded 
an appropriate period of time for response, after 
which the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

